Exhibit 10.9

FOURTH AMENDMENT TO SUPPLEMENTAL

RETIREMENT/DEATH BENEFITS AGREEMENT

THIS AMENDMENT entered into this 1st day of January, 2004 by and between POST,
BUCKLEY, SCHUH & JERNIGAN, INC. (PBSJ Inc.) and The PBSJ Corporation (PBSJ
Corp.), Florida corporations, with principal offices in Miami, Florida
(collectively hereinafter referred to as the “Corporations”) and John B.
Zumwalt, (hereinafter referred to as the “Employee”).

RECITALS

A. The Corporations and the Employee entered into a Supplemental
Retirement/Death Benefits Agreement (the “Agreement”) dated December 17, 1987,
which Agreement and Amendments dealt with the employment of the Employee for a
specified period.

WHEREAS, the parties hereto desire to further amend the Agreement and Amendments
to reflect the current and revised understanding of the parties with respect to
certain rights, obligations and benefits of the parries under the Agreement.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable considerations, the adequacy and receipt of which is
hereby acknowledged, the parties hereto agree as follows:

1. Amount of Full Benefit. The amount of the Employee’s annual Full Benefit,
identified in the Second Amendment to the Agreement dated November 22, 1999 as
Fifty Thousand Dollars ($50,000), shall be increased by Twenty-Five Thousand
Dollars ($25,000) to a total of Seventy-Five Thousand Dollars ($75,000).

The above shall be payable according to the same term (15 years) and subject to
the same escalation factors (lesser of three percent [3%] or the increase in the
CPI and scheduled full benefit annual increase amounts) as stipulated in the
First Amendment to the Agreement dated May 19,1998.

2. Miscellaneous.

(a) Except as expressly provided herein, the Agreement, as amended, shall remain
in full force and effect without any modification or waiver of any provision
thereof.

(b) This Fourth Amendment shall be governed by the laws of the State of Florida,
without regard to the principles of conflicts of laws thereunder.



--------------------------------------------------------------------------------

(c) The Agreement, as amended, sets forth the entire understanding of the
parties as to the subjects discussed therein, and supersedes all prior
understandings, commitments, agreements, whether oral or written, relating to
the subject matter thereof.

(d) This Fourth Amendment may be executed in any number of counterparts, and
each such counterpart shall for all purposes be deemed an original.

IN WITNESS WHEREOF, the parties hereto have hereunto affixed their hands and
seals as of the date and year first above written.

 

   

POST, BUCKLEY, SCHUH & JERNIGAN, INC.

A Florida Corporation

Attest:  

/s/ Charles D. Nostra

  By:  

/s/ W. Scott DeLoach

  Charles D. Nostra     W. Scott DeLoach, CFO/Exec. Vice President   Assistant
Secretary     Attest:     THE PBSJ CORPORATION  

/s/ RICHARD M.GRUBEL

  By:  

/s/ Richard A. Wickett

  RICHARD M.GRUBEL     Richard A. Wickett, Chairman   Assistant Secretary      
  EMPLOYEE

/s/ Candace M. Cochran

   

/s/ John B. Zumwalt

Witness       John B. Zumwalt